[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff physician, hereinafter "Doctor", brings this action against his former patient, the defendant, for the balance of his bill for surgery performed on November 21, 1994. The total bill for said services was $10,090. The defendant's insurance carrier paid $7,227.10, and refused to pay the balance of $2,046.90. The defendant has refused to pay this balance of $2,046.90, claiming that he never agreed to pay any amount above the amount covered or paid by his carrier and in addition that the bill was not reasonable. There was no evidence that the Doctor agreed to accept only the payment tendered from the defendant's carrier. As to the issue of reasonableness which the pro se defendant has raised in his pleadings, the court finds credible the evidence of the defendant's carrier (Plain tiffs Exhibit 4) that the prevailing rate for the surgery performed in the instant matter should be $816. less than the amount charged by this plaintiff. In addition, the defendant argues that his carrier reduced the amount he was charged for the arthroscopy menisectomy procedure since there was not an arthroscopic component to this procedure. The parties agree that the procedure performed was not an "arthroscopic" menisectomy. The Doctor's financial assistant testified that the confusion occurred because of the code she was required to use in the reporting process to the carrier. The defendant argues that he should only be obligated to pay for the procedure that was billed by the plaintiff and he should not be penalized because the plaintiff did not correctly describe the correct procedure. The court will reduce the plaintiff's claim by an additional $780.00, the amount the defendant's carrier refused to pay as "not covered" in connection with that procedure that was incorrectly billed. The court therefore will reduce the plaintiff's claim by the above mentioned amounts and render judgment in the amount of $504.00. Judgment will enter on behalf of the plaintiff in the amount of $504.00. CT Page 312
PELLEGRINO, J.